Allowable Subject Matter
Claims 34-36 and 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The composition as claimed is sufficiently narrow to render it free of the prior art. While the prior art may suggest a composition comprising various vitamins and minerals, as was noted in the rejection mailed on 7/8/2020, the prior art is free of a composition comprising the product resulting from mixing the contents of two vials, the first vial containing WFI, ascorbic acid, thiamine, magnesium sulfate, cyanocobalamin, a B-vitamin, pyridoxine HCl, riboflavin, calcium d-pantothenate and sodium chloride and a second vial comprising WFI, sodium carbonate and sodium chloride wherein one of the vials comprises an antibiotic and the mixture results in a composition with an electrical potential of -1 to 200. As such, the claims as considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached on 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE A PURDY/Primary Examiner, Art Unit 1611